 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoadway Express, Inc.andClayDonald Ferguson.Case 11-CA-4888April 2, 1975SUPPLEMENTAL DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, AND PENELLOOn April 25, 1973, the National Labor RelationsBoard issued its Decision and Order' in this caseadopting the Decision of Administrative Law JudgeJohn M. Dyer, deferring to an arbitration award anddismissing the complaint herein in its entirety.On August 14, 1974, the United States Court ofAppeals for the District of Columbia Circuit remandedthis case to the Board, with instructions that deferralto the arbitration award not being appropriate in thisproceeding, the Board should proceed to a considera-tion of the unfair labor practice issues in a manner notinconsistent with the court's opinion.'Thereafter, the General Counsel and the ChargingParty filed briefs, and the Respondent filed a statementof position and brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record, thebriefs, and the opinion of the court in this case and hasdecided to affirm the rulings, findings, and conclusionsof the Administrative Law Judge to the extent consist-ent herewith.We agree with the Administrative Law Judge thatDriver Supervisor C. B. Crim's remark to Clay D.Ferguson was not in violation of Section 8(a)(1) of theAct. Contrary to the Administrative Law Judge, wefind that Respondent's discharge of Ferguson onMarch 20, 1972,3 was in violation of Section 8(a)(1).Clay Ferguson started to work for Respondent as anover-the-road driver in August 1963. On March 20,1972, he was assigned tractor 5777 for a run fromNashville, Tennessee, to Columbia, South Carolina.After inspection of the tractor around 10 a.m., he com-plained about a loose seat and something being wrongwith the transmission. A mechanic fixed the seat, andreported that there was nothing wrong with the trans-mission.Upon leaving, Ferguson stated Respondentwould probably have to come after him since on aprevious occasion he had a tractor whose gears felt likethat, and it had broken down on the road.After driving the tractor a short distance, Fergusonnoticed that there was some slack in the fifth wheel (the1203 NLRB 1572Sub nom. Banyard v. N.LR B.,505 F 2d 342.3Unless otherwise stated all the events herein occurred during 1972.coupling connection between the tractor and thetrailer),which caused a jerking motion when the gearswere changed or the brakes applied. According to Fer-guson, after he got on Interstate 40 and drove the truck5 or 6 miles, there was jerking and twisting in thetractor cab, and he had trouble holding the truck on theroad. Feeling that the truck was unsafe, he stopped.Ferguson then flagged down another of Respon-dent's drivers, Potts, and requested that Potts drive thetruck awhile and see what if anything was wrong withit.After driving a short distance, Potts pulled over; toldFerguson there was something wrong with the tractorin the way it was jerking around and that he didn't feelitwas "safe; and advised Ferguson to take it back toNashville.Ferguson then drove to Hageman's, anearby truckstop, and called Respondent's dispatcherwho instructed him to have Hageman's mechanic in-spect the truck. The mechanic road-tested the truckand found that it could barely hold the road. WhenFerguson again called the Nashville dispatcher, Hage-man's mechanic told the dispatcher that it appeared tohim that the front end was out of line, that the rightfront tire was cupped, and that he couldn't make therepairs.The dispatcher then instructed Ferguson todrive carefully to Respondent's "tire bank" approxi-mately 50 miles away where the tire could be changedand where they could possibly align the front end. Fer-guson refused, and told the dispatcher the tractorwasn't safe to drive.Ferguson then called Respondent's main office inWinston-Salem, North Carolina, and told them some-thing was wrong with the tractor and he wouldn't driveit.Respondent then sent one of its safety supervisors,Williams, along with a mechanic, Caudill, to check thetractor.After conferring with Hageman's mechanicand Ferguson, Caudill and Williams road-tested thetruck. They found that there was some vibration in thefront end at around 40 to 42 miles per hour, but thatitdiminished above or below that speed. They advisedFerguson that they considered the vehicle safe. Fergu-son again refused to drive the tractor and contactedSafety Inspector Gatlin of the Department of Trans-portation.Meanwhile Respondent had sent a replace-ment truckdriver, Roberts, to Hageman's to drive thetruck the rest of the way to Columbia. Upon Gatlin'sarrival at Hageman's he visually checked the truck andasked Roberts to road-test it and tell him what if any-thing was wrong with it. Roberts drove the truck 10 to15miles and reported to Gatlin and Ferguson thatthere was a wobble or shimmy in the front right wheeland some slack in the fifth wheel, but that he felt it wassafe to drive.After making this report, Roberts safely drove thetractor approximately 400 miles to Columbia, SouthCarolina, and thereafter wrote in his vehicle report that217 NLRB No. 49 ROADWAY EXPRESS, INC.there was some slack in the fifth wheel and some shim-mying in the right front wheel.Ferguson was given a bus ticket and left for Winston-Salem. On the following day he received a letter fromRespondent stating that based on his actions of March20, his seniority was terminated.From Columbia, South Carolina, Logan, another ofRespondent's drivers, drove the tractor to Charleston,South Carolina, and then the next day to Winston-Salem, North Carolina. According to Logan he tooconsidered the vehicle safe.On March 22, Respondent's maintenance shop fore-man, Bennett, gave Ray, one of Respondent's mechan-ics, a work order on tractor 5777 to repair the clutchwhich was hard to push, check the fifth wheel for slack,and check the steering and front end. After checkingthe fifth wheel, Ray indicated on the work order thatit had been checked and no repairs or adjustments werenecessary; he also found that the clutch operated nor-mally. However, in checking the steering, Ray foundthat the rear springs and hangers were excessively wornand, in his opinion, needed replacement. He showed theworn condition to Foreman Bennett and FleetManager Healy. A short time later Bennett told Ray toput the vehicle on the ready line, rating it as servicea-ble, and not to replace any parts. Thereafter, Bennettadded to the work order "rear pins and hangers" and"road test ok," and then indicated by a code numberthat no repairs or adjustments were necessary to these.In fact the tractor had not been road-tested and wasonly driven by mechanics around the yard. The tractorwas then sent out for another trip.Ferguson filed a grievance concerning his dischargewhich came before the Carolina Joint Bi-State Griev-ance Committee on April 11. Following presentation ofthe evidence by the parties, the Committee ruled thatFerguson's discharge was proper.The General Counsel alleged that Respondent's dis-charge of Ferguson was in violation of Section 8(a)(1),contending that Respondent's actions were in retalia-tion for Ferguson's activities on behalf of PROD, adriverorganization; thatRespondent disparatelytreated employees who made complaints concerningsafety; and that Ferguson was discharged for assertinghis Section 7 rights, and insisting on performance of theunion contract. For thereasonsgiven by the Adminis-trative Law Judge, we agree with his findings that thereis no showing that Respondent attempted any retalia-tion for any activities by employees on behalf of PROD,or that employees who made complaints concerningsafety were treated in a disparate manner. We do find,however, that Ferguson was discharged for assertinghis Section 7 rights and insisting on performance of thecontract, and that such discharge was in violation ofSection 8(a)(1) of the Act.279Respondent is a party to the National Master FreightAgreement with the Carolina Freight Council and withthe Teamsters.Articlel6 of this agreement provides inpart as follows:The Employer shall not require employees to takeout on the streets or highways any vehicle that isnot in safe operating condition or equipped withthe safety appliances prescribed by law.It - shallnot be a violation of this Agreement where em-ployees refuse to operate such equipment unlesssuch refusal is unjustified.All equipment which isrefused because not mechanically sound or prop-erly equipped,shall be appropriately tagged sothat it cannot be used by other drivers until themaintenance department has adjusted the com-plaint.Afterequipment is repaired,the Employershall place on such equipment an "OK"in a con-spicuous place so the driver can see the same.Under no circumstances will an employee be re-quired or assigned to engage in any activity involv-ing dangerous conditions of work or danger toperson or property or in violation of any applica-ble statute or court order,or in violation of agovernment regulation relating to safety of personor equipment.The term"dangerous conditions ofwork"does not relateto the typeof cargo whichishauled or handled.Upon reconsideration of the evidence before us inthis case, we find that Ferguson was in fact insisting onhis contract rights when he refused to drive tractor5777 on to Columbia. The contract clearly indicatesthat the Employer shall not require employees to drivean unsafe vehicle, and that employees have a right torefuse to drive such a vehicle. Although Ferguson actedalone in his refusal to drive the tractor, and he did notat the time of his refusal specifically refer to the con-tract as granting him this right, the nature of his com-plaint has significance and relevance under the contractto the interests of all'of Respondent's employees whoseemployment is governed under the contract.We have held in the past that when an employeemakes complaints concerning safety matters which areembodied in a contract, he is acting not only in his own-interest, but is attempting to enforce such contract pro-visions in the interest of all the employees covered un-der that contract. Such activity we have found to beconcerted and protected under the Act, and the dis-charge of an individual for engaging in such activity tobe in violation of Section8(a)(1).`As the discharge of Ferguson was caused by hisrefusal to drive what he believed to be an unsafe tractor,4C & I. Air Conditioning, Inc.,193 NLRB 911 (1971), set aside486 F.2d977 (C A. 9, 1973);Interboro Contractors, Inc.,157 NLRB 1295 (1966), cfErie Strayer Company,213 NLRB No. 45 (1974). 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDand as such refusal was an attempt to compel adher-ence to the provisions-of the contract, we find that hisdischarge was in violation of Section 8(a)(1) of the Act.The court of appeals opined in this case that theBoard should consider whether Ferguson's refusal towork fell under the protection of Section 502 of theAct,'and suggested that in determining this theBoard might consider whether Ferguson's belief thatthe tractor was unsafe was amply supported by "ascer-tainable, objective evidence."6Accepting this as the law of the case, we find thatFerguson's belief that the tractor was unsafe was sup-ported by such objective evidence, and that his refusalto drive the tractor was thus protected under Section502. Ferguson's observation of the jerking and twistingof the tractor on the road and his opinion that it wasunsafe to drive were based on his years of experiencein driving such trucks, and were not the unfounded fearone might find in a person driving a tractor-trailer rigfor the first time. It also was not a solitary opinion.Another of Respondent's drivers, Potts, and Hage-man's mechanic, Buckliew, both test-drove the truckand told Ferguson that they felt it was unsafe. Suchevidence, we believe, is objective enough to lead a per-son to reasonably determine that he should not drivesuch a truck. We do not believe that the contrary opin-ionsof others of Respondent's drivers, and of Caudilland Williams, that the truck was safe, diminish thereasonablenessof Ferguson's belief under the circum-stances.Nor do we deem relevant in considering thereasonableness of Ferguson's- activity the fact that thetruck was subsequently driven safely for several hun-dred miles without repairs having been made.RemedyHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act,we shall order that it cease and desist therefrom andtake certain affirmative action designed to effectuatethe policies of the Act. Respondent will be ordered tooffer Clay Donald Ferguson immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges,and to make him whole for any loss of pay suffered asa result of his unlawful discharge, with backpay com-puted as prescribed inF W. Woolworth Company,905 Sec. 502 ofthe Act provides,in relevant part[N]or shall the quitting of labor by an employee or employees in goodfaith because of abnormally dangerous conditions for work at the placeof employment of such employee or employees be deemed a strikeunder this Act.6CitingGateway Coal Co v United Mine Workers ofAmerica, et at,414US 368 (1974)NLRB 289 (1950), and with interest at 6 percent perannum asprovided inIsis Plumbing & Heating Co.,138NLRB 716 (1962).ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, RoadwayExpress, Inc., Kernersville, North Carolina, its offic-ers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging employees because they engage inconcerted activity.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofthe rights guaranteed to them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer to Clay Donald Ferguson immediate andfull reinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges.(b)Make Clay Donald Ferguson whole for any lossof pay he may have suffered as a result of his unlawfuldischarge in the manner set forth in the Remedy sec-tion of this Supplemental Decision and Order.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its place of business and office at Kerners-ville,North Carolina, copies of the attached noticemarked "Appendix."' Copies of said notice, on formsprovided by the Regional Director for Region 11, afterbeing duly signed by the Respondent's representative,shall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are, customarilyposted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 11, inwriting, -within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.I In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board." ROADWAY EXPRESS,INC.281APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which both sides had the opportunityto present their evidence,the NationalLaborRelationsBoard has found that we violated the law and has or-dered us to post this notice.WE WILL NOTdischarge employees because theyengage in protected concerted activity.WE WILL NOT in any like or related manner inter-fere with,restrain,or coerce employees in the ex-ercise of the rights guaranteed them in Section 7of the National Labor Relations Act.WE WILL offer Clay Donald Ferguson immedi-ate and full reinstatement to his former job or, ifthat job no longer exists,to a substantially equiva-lent position,without prejudice to his seniority orother rights and privileges.WE WILL make Clay Donald Ferguson whole forany loss of pay he may have suffered as a result ofthe discrimination against him.ROADWAY EXPRESS, INC